UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of March 31, 2011 and 2010, and the related consolidated statements of income and cash flows for the three-month periods ended March 31, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. As described in Note 3(7) to the consolidated financial statements, certain long-term investments were accounted for under the equity method based on the financial statements as of March 31, 2011 and 2010 of the investees, which were reviewed by the other independent accountants. Our review, insofar as it related to the investment income amounted to NT$34 million and NT$14 million for the three-month periods ended March 31, 2011 and 2010, and the related long-term investment balances of NT$4,835 million and NT$4,941 million as of March 31, 2011 and 2010 , respectively, are based solely on the reports of the other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of the other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with requirements of the order VI- 0960064020 issued by Financial Supervisory Commission, Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China. As described in Note 2 to the consolidated financial statements, effective from January 1, 2011, the Company has adopted the third revision of the Statement of Financial Accounting Standards No. 34, “ Financial Instruments: Recognition and Measurement”, and the newly issued Statement of Financial Accounting Standards No. 41, “Operating Segments” of the Republic of China. ERNST & YOUNG CERTIFIED PUBLIC ACCOUNTANTS Taipei, Taiwan Republic of China April 20, 2011 Notice to Readers The accompanying unaudited consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS March 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) As of March 31, As of March 31, Assets Notes 2011 2010 Liabilities and Stockholders' Equity Notes 2011 2010 Current assets Current liabilities Cash and cash equivalents 3(1) $ 49,643,038 $ 62,766,520 Short-term loans 3(12) $ 6,444,863 $ 95,682 Financial assets at fair value through profit or loss, current 3(2) 1,016,574 2,054,131 Financial liabilities at fair value through profit or loss, current 3(13) 1,904,388 1,740,855 Available-for-sale financial assets, current 3(5) 6,298,149 5,608,866 Notes and accounts payable 7,067,367 5,627,693 Notes receivable 1, 2 75,032 453,501 Income tax payable 1,999,393 519,076 Accounts receivable, net 1, 2, 3(3) 18,161,100 17,320,352 Accrued expenses 10,765,138 9,158,029 Accounts receivable-related parties, net 1, 2, 4 173,345 158,621 Payable on equipment 11,159,429 5,061,302 Other receivables 1, 2 615,581 514,623 Current portion of long-term liabilities 3(14), 3(15), 5 6,500,945 12,886,154 Inventories, net 3(4) 14,114,066 9,786,683 Deferred income tax liabilities, current 12,771 6,925 Prepaid expenses 1,022,639 681,707 Other current liabilities 862,873 611,109 Non-current assets held for sale 16,831 - Total current liabilities 46,717,167 35,706,825 Deferred income tax assets, current 941,609 801,666 Restricted assets 20,791 - Other current assets - 2,041 Long-term liabilities Total current assets 92,098,755 100,148,711 Long-term loans 3(15), 5 7,300,724 797,067 Total long-term liabilities 7,300,724 797,067 Funds and investments Financial assets at fair value through profit or loss, noncurrent 3(2) 82,008 78,840 Available-for-sale financial assets, noncurrent 3(5) 26,305,098 31,788,494 Other liabilities Financial assets measured at cost, noncurrent 3(6), 3(11) 8,459,881 7,496,911 Accrued pension liabilities 3,302,033 3,271,832 Long-term investments accounted for under the equity method 3(7), 3(11), 9(7) 9,485,481 11,897,422 Deposits-in 22,211 16,834 Prepayment for long-term investments 428,499 - Deferred income tax liabilities, noncurrent 22,928 9,751 Debts investment without active market, noncurrent 3(8) - 17,964 Other liabilities-others 3(7) 161,508 193,232 Total funds and investments 44,760,967 51,279,631 Total other liabilities 3,508,680 3,491,649 Total liabilities 57,526,571 39,995,541 Property, plant and equipment 3(9), 5, 6 Land 2,252,604 1,049,619 Buildings 26,156,535 21,009,427 Machinery and equipment 518,391,379 459,755,824 Transportation equipment 74,147 73,207 Capital 3(16), 3(17) Furniture and fixtures 3,628,189 3,316,868 Common stock 129,879,123 129,879,123 Leasehold improvements 743,758 53,084 Additional paid-in capital 3(7), 3(17) Total cost 551,246,612 485,258,029 Premiums 44,203,728 44,203,728 Less : Accumulated depreciation (436,300,150 ) (412,975,802 ) Treasury stock transactions 147,242 8,023 Less : Accumulated impairment (1,709,221 ) (1,845,057 ) Change in equities of long-term investments - Add : Construction in progress and prepayments 25,916,914 20,460,965 Employee stock options 917,778 316,897 Property, plant and equipment, net 139,154,155 90,898,135 Retained earnings 3(7), 3(19) Legal reserve 1,064,881 - Intangible assets Unappropriated earnings 31,614,171 14,106,043 Goodwill 295,225 15,060 Adjusting items in stockholders' equity 3(5), 3(7), 3(16), 3(18) Total intangible assets 295,225 15,060 Cumulative translation adjustment (4,687,082) (865,761) Unrealized gain or loss on financial instruments 26,919,623 Other assets Treasury stock (6,223,357) (6,733,732) Deferred charges 1,276,398 1,489,929 Total stockholders' equity of parent company 207,833,944 Deferred income tax assets, noncurrent 2,889,468 3,105,358 Other assets-others 3(10), 5 2,664,628 1,947,681 Minority interests 5,666,515 1,055,020 Total other assets 6,830,494 6,542,968 Total stockholders' equity 225,613,025 208,888,964 Total assets $ 283,139,596 $ 248,884,505 Total liabilities and stockholders' equity $ 283,139,596 $ 248,884,505 The accompanying notes are an integral part of the consolidated financial statements. 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME For the three-month periods ended March 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended March 31, Notes 2011 2010 Operating revenues 4 Sales revenues $ 30,773,722 $ 26,283,165 Less : Sales returns and discounts ) 287,915 Net Sales 30,590,953 26,571,080 Other operating revenues 574,723 766,712 Net operating revenues 31,165,676 27,337,792 Operating costs 3(4), 3(17) Cost of goods sold (23,202,274 ) (20,309,146) Other operating costs (289,239 ) (459,153) Operating costs (23,491,513 ) (20,768,299) Gross profit 7,674,163 6,569,493 Unrealized intercompany profit (360 ) (46,928) Realized intercompany profit - 51,009 Gross profit-net 7,673,803 6,573,574 Operating expenses 3(17) Sales and marketing expenses ) (650,037) General and administrative expenses (887,111 ) (753,519) Research and development expenses (2,303,714 ) (2,009,752) Subtotal (3,813,658 ) (3,413,308) Operating income 3,860,145 3,160,266 Non-operating income Interest revenue 39,171 34,317 Gain on disposal of property, plant and equipment 10,399 8,125 Gain on disposal of investments 431,753 272,950 Exchange gain, net 204,820 - Gain on valuation of financial assets 3(2) - 150,980 Gain on valuation of financial liabilities 3(13) 313,632 118,517 Other income 385,439 193,882 Subtotal 1,385,214 778,771 Non-operating expenses Interest expense 3(9) (43,794 ) (1,500) Investment loss accounted for under the equity method, net 3(7) (70,997 ) (156,036) Loss on disposal of property, plant and equipment ) (5,156) Exchange loss, net - (30,313) Financial expenses (17,483 ) (17,514) Impairment loss 3(11) (118,995 ) (7,423) Loss on valuation of financial assets 3(2) (108,899 ) - Other losses (18,102 ) (109,706) Subtotal (386,710 ) (327,648) Income from continuing operations before income tax 3,611,389 Income tax expense (445,839 ) (145,887) Net income $ 4,412,810 $ 3,465,502 Attributable to: Stockholders of the parent $ 4,483,493 $ 3,482,165 Minority interests (70,683 ) (16,663) Net income $ 4,412,810 $ 3,465,502 Pre-tax Post-tax Pre-tax Post-tax Earnings per share-basic (NTD) 3(20) Net income attributable to stockholders of the parent $ 0.39 $ 0.36 $ 0.29 $ 0.28 Earnings per share-diluted (NTD) 3(20) Net income attributable to stockholders of the parent $ 0.38 $ 0.35 $ 0.28 $ 0.27 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2011 2010 Cash flows from operating activities: Net income attributable to stockholders of the parent $ 4,483,493 $ 3,482,165 Net loss attributable to minority interests (70,683 ) (16,663) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 7,620,946 7,976,343 Amortization 108,276 141,236 Bad debt expenses (reversal) (16,220 ) 234 Loss (Gain) on decline (recovery) in market value, scrap and obsolescence of inventories 150,367 (128,571) Cash dividends received under the equity method 236,520 48,753 Investment loss accounted for under the equity method 70,997 156,036 Gain on valuation of financial assets and liabilities (204,733 ) (269,497) Impairment loss 118,995 7,423 Gain on disposal of investments (431,753 ) (272,950) Gain on disposal of property, plant and equipment (1,959 ) (2,969) Amortization of financial assets discounts - (4,231) Amortization of bond discounts 58,101 56,260 Amortization of administrative expenses from syndicated loans 818 - Exchange loss on financial assets and liabilities 91,187 9,158 Exchange loss (gain) on long-term liabilities 51,656 (40,176) Exchange gain on disposal of non-current assets held for sale (598 ) - Amortization of deferred income (29,103 ) (49,856) Stock-based payment 213,470 154,740 Changes in assets and liabilities: Financial assets and liabilities at fair value through profit or loss (22,678 ) 122,653 Notes and accounts receivable 734,053 (953,617) Other receivables 97,404 195,626 Inventories (1,196,751 ) (547,025) Prepaid expenses (194,371 ) (11,706) Deferred income tax assets and liabilities (111,118 ) (200,279) Other current assets - (2,041) Notes and accounts payable (56,876 ) 200,076 Accrued expenses 30,591 370,290 Other current liabilities (17,055 ) 266,152 Accrued pension liabilities 2,473 10,113 Other liabilities-others (12,783 ) 51,866 Net cash provided by operating activities 11,702,666 10,749,543 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss - (72,000) Acquisition of available-for-sale financial assets - (173,414) Proceeds from disposal of available-for-sale financial assets 584,881 594,292 Acquisition of financial assets measured at cost (1,051,243 ) (218,366) Proceeds from disposal of financial assets measured at cost 49,863 132,600 Acquisition of long-term investments accounted for under the equity method (450,541 ) (95,000) Prepayment for long-term investments (428,499 ) - Proceeds from capital reduction and liquidation of investments 13,831 16,741 Net cash received from acqusition of subsidiaries - 445,176 Net cash paid for disposal of subsidiaries (93,668 ) - Acquisition of property, plant and equipment (15,691,397 ) (10,036,968) Proceeds from disposal of property, plant and equipment (815 ) 9,648 Increase in deferred charges (73,970 ) (190,747) Decrease in restricted assets 30 - Decrease (increase) in other assets-others 9,692 (9,219) Net cash used in investing activities (17,131,836 ) (9,597,257) 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2011 2010 (continued) Cash flows from financing activities: Increase (decrease) in short-term loans $ 2,322,961 $ (31,791) Proceeds from long-term loans 1,480,000 100,000 Repayments of long-term loans (69,483 ) - Exercise employee stock options - 2,542 Treasury stock acquired - (4,843,588) Proceeds from disposal of treasury stock 6,405 7,097 Increase (decrease) in deposits-in (2,002 ) 1,625 Increase in minority stockholders 13,152 323,712 Net cash provided by (used in) financing activities 3,751,033 (4,440,403) Effect of exchange rate changes on cash and cash equivalents 50,070 (98,323) Net decrease in cash and cash equivalents (1,628,067 ) (3,386,440) Cash and cash equivalents at beginning of period 51,271,105 66,152,960 Cash and cash equivalents at end of period $ 49,643,038 $ 62,766,520 Supplemental disclosures of cash flow information: Cash paid for interest $ 52,576 $ 3,027 Less: Cash paid for capitalized interest (14,336 ) (2,762) Cash paid for interest excluding capitalized interest $ 38,240 $ 265 Cash paid for income tax $ 51,348 $ 16,765 Investing activities partially paid by cash: Acquisition of property, plant and equipment $ 14,246,357 $ 9,611,954 Discount on property, plant and equipment (10,757 ) (1,592) Add: Payable at beginning of period 12,620,481 5,487,908 Less: Effect of disposal of subsidiaries (5,255 ) - Less: Payable at end of period (11,159,429 ) (5,061,302) Cash paid for acquiring property, plant and equipment $ 15,691,397 $ 10,036,968 The accompanying notes are an integral part of the consolidated financial statements. 6 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) United Microelectronics Corporation and the consolidated entities (the “Company”) has prepared the notes in conformity with the order VI-0960064020 issued by Financial Supervisory Commission, Executive Yuan as of November 15, 2007, which simplifies the disclosure requirement. According to this order, the Company is only required to disclose the differences of accounting policies between the latest annual audited consolidated financial statements and the current ones and to disclose the consolidated entities. The following items can be exempt from disclosures: i. History and organization; ii. Income tax; iii. Pension plan; iv. Summary of operation cost and expenses including salary, depreciation, depletion, and amortization; and v. Attachments pertaining to significant transactions, investments, and investments in Mainland China. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements were prepared in conformity with requirements of the order VI-0960064020 issued by Financial Supervisory Commission under the Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China (R.O.C.). Significant accounting policies adopted in preparing the accompanying consolidated financial statements are those adopted in preparing the annual consolidated financial statements of 2010, except those stated below: General Description of Reporting Entities a. Principles of Consolidation Investees in which United Microelectronics Corporation (UMC), directly or indirectly, holds more than 50% of voting rights or de facto control with less than 50% of voting rights, are consolidated into UMC’s financial statements. Transactions between consolidated entities are eliminated in the consolidated financial statements. The difference between the acquisition cost and the net equity of a subsidiary as of the acquisition date was amortized, and goodwill arising from new acquisitions is analyzed and accounted for under the R.O.C. Statement of Financial Accounting Standard (R.O.C. SFAS) No. 25, “Business Combination – Accounting Treatment under Purchase Method”(R.O.C. SFAS 25), in which goodwill is not subject to amortization. 7 b. The consolidated entities are as follows: As of March 31, 2011 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC GROUP (USA) (UMC-USA) IC Sales 100.00 UMC UNITED MICROELECTRONICS (EUROPE) B.V. (UME BV) Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC CAPITAL CO., LTD. (TLC) New business investment 100.00 UMC UMC NEW BUSINESS INVESTMENT CORP. (NBI) Investment holding 100.00 UMC ALPHA WISDOM LIMITED (AWL) (Note A) Investment holding 100.00 UMC FORTUNE VENTURE CAPITAL CORP. (FORTUNE) Consulting and planning for investment in new business 100.00 UMC UMC JAPAN (UMCJ) Sales and manufacturing of integrated circuits 55.56 UMC NEXPOWER TECHNOLOGY CORP. (NEXPOWER) Sales and manufacturing of solar power batteries 44.32 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.06 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.26 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.89 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI WAVETEK MICROELECTRONICS CORPORATION GaAs Foundry service 99.79 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) Sales and manufacturing of LED lighting 93.69 NBI EVERRICH ENERGY CORP. (EVERRICH) Solar engineering integrated design services 90.97 NBI UNISTARS CORP. High brightness LED packages 65.63 NBI TOPCELL SOLAR INTERNATIONAL CO., LTD. (TOPCELL) Solar power cell manufacturing and sale 51.49 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH ENERGY INVESTMENT (HK) LIMITED (EVERRICH-HK) Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 AWL UMCJ Sales and manufacturing of integrated circuits 44.44 NEXPOWER JENENERGY SYSTEM CORPORATION (JENENERGY) Energy Technology Service 66.67 NEXPOWER NEWENERGY HOLDING LIMITED Investment holding 100.00 JENENERGY SMART ENERGY ENTERPRISES LIMITED (SMART ENERGY) Investment holding 100.00 NEWENERGY HOLDING LIMITED FUTUREPOWER HOLDING LIMITED Investment holding 100.00 FUTUREPOWER HOLDING LIMITED NEXPOWER (SHANDONG) ENERGY CO., LTD. Manufacture and sale of solar cells 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Design of photovoltaic system and consulting services related to photovoltaic technology, etc. 100.00 8 As of March 31, 2010 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC-USA IC Sales 100.00 UMC UME BV Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC UNITED MICROELECTRONICS CORP. (SAMOA) (UMC SAMOA) (Note B) Investment holding 100.00 UMC TLC New business investment 100.00 UMC UMCI LTD. (UMCI) (Note C) Sales and manufacturing of integrated circuits 100.00 UMC NBI Investment holding 100.00 UMC AWL Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC FORTUNE Consulting and planning for investment in new business 99.99 UMC UMCJ Sales and manufacturing of integrated circuits 51.74 FORTUNE UNITRUTH Investment holding 100.00 FORTUNE MOS ART PACK CORP. (MOS) (Note D) IC Packaging 54.72 UNITRUTH MOS IC Packaging 14.85 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI UNITED LIGHTING LED lighting manufacturing and sale 95.54 NBI EVERRICH Solar engineering integrated design services 92.25 NBI TOPCELL Solar power cell manufacturing and sale 60.00 NBI UNITED LED CORPORATION HONG KONG LIMITED (ULC-HK) Investment holding 100.00 ULC-HK UNITED LED CORPORATION Research, manufacturing and sales in LED epitaxial wafers and chips 100.00 EVERRICH EVERRICH-HK Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 AWL UMCJ Sales and manufacturing of integrated circuits 42.10 9 Note A: On March 25, 2011, AWL filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of March 31, 2011. The liquidation of AWL was accounted for as an organization restructuring. As such, the Company continues accounting for ownership of AWL under equity method and it is included as a consolidated subsidiary until liquidation has been completed. Note B: On November 4, 2010, UMC SAMOA has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day, and UMC SAMOA is not included as a consolidated subsidiary as of March 31, 2011. Note C: On July 30, 2010, UMCI has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day, and UMCI is not included as a consolidated subsidiary as of March 31, 2011. Note D: On March 10, 2011, MOS has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day, and MOS is not included as a consolidated subsidiary as of March 31, 2011. Notes, Accounts and Other Receivables Notes and accounts receivable are amounts owed to a business by a customer as a result of a purchase of goods or services from it on a credit basis. Other receivables are any receivable not properly classified in another receivable category. When the notes, accounts and other receivables are initially recognized, the Company measures them at their fair values. After initial recognition, the notes, accounts and other receivables are measured at amortized cost deducting the impairment using the effective interest method. Short-term notes, accounts and other receivables with no stated interest rate are measured at the original invoice amount if the effect of discounting is immaterial. Prior to December 31, 2010, recognition of an allowance for doubtful accounts was based on historical experience in analyzing the aging and determining the collectability of notes, accounts and other receivables as of the balance sheet date. Effective January 1, 2011, the Company first assesses as of balance sheet date whether objective evidence of impairment exists for notes, accounts and other receivables that are individually significant. If there is objective evidence that an impairment loss has occurred, the amount of impairment loss is assessed individually. For notes, accounts and other receivables other than those mentioned above, the Company groups those assets with financial assets with similar credit risk characteristics and collectively assess them for impairment. If, in a subsequent period, the amount of the impairment loss decreases, and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed and recognized through profit or loss. The reversal shall not result in a carrying amount of notes, accounts and other receivables that exceeds what the amortized cost would have been had the impairment not been recognized at the date the impairment is reversed. 10 Operating Segment Information An operating segment is a component of an entity that has the following characteristics: a. Engaging in business activities from which it may earn revenues and incur expenses; b. Whose operating results are regularly reviewed by the entity’s chief operating decision maker to make decisions about resources to be allocated to the segment and assess its performance; and c. For which discrete financial information is available. 2. ACCOUNTING CHANGES Notes, Accounts and Other Receivables Effective January 1, 2011, the Company adopted the third revised R.O.C. Statement of Financial Accounting Standard (R.O.C. SFAS) No. 34, “Financial Instruments: Recognition and Measurement” (R.O.C. SFAS 34) . The change in accounting principles increased consolidated net income by NT$0.7 million and had no significant effect on earnings per share for the three-month period ended March 31, 2011. Operating Segment Information Effective from January 1, 2011, the Company adopted R.O.C. SFAS No. 41, “Operating Segments” (R.O.C. SFAS 41), to present operating segment information. The newly issued R.O.C. SFAS 41 replaced R.O.C. SFAS No. 20, “Segment Reporting”, the comparative operating segment information has been presented accordingly. This change in accounting principles had no effect on consolidated net income or earnings per share for the three-month periods ended March 31, 2011 and 2010. 3. CONTENTS OF SIGNIFICANT ACCOUNTS CASH AND CASH EQUIVALENTS As of March 31, 2011 2010 Cash Cash on hand $4,056 $3,585 Checking and savings accounts 12,268,391 8,827,188 Time deposits 32,182,118 45,021,335 Subtotal 44,454,565 53,852,108 Cash equivalents 5,188,473 8,914,412 Total $49,643,038 $62,766,520 11 FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS As of March 31, 2011 2010 Current Listed stocks $517,656 $1,577,688 Corporate bonds 495,076 384,980 Forward contracts 3,842 2,928 Interest rate swap agreements - 88,535 Subtotal 1,016,574 2,054,131 Noncurrent Convertible bonds 82,008 78,840 Total $1,098,582 $2,132,971 During the three-month periods ended March 31, 2011 and 2010, net gains (losses) arising from the changes in fair value of financial assets at fair value through profit or loss were a loss of NT$93 million and a gain of NT$133 million, respectively. (3) ACCOUNTS RECEIVABLE, NET As of March 31, 2011 2010 Accounts receivable $18,489,510 $17,618,960 Less : Allowance for sales returns and discounts (273,026) (282,140) Less : Allowance for doubtful accounts (55,384) (16,468) Net $18,161,100 $17,320,352 (4) INVENTORIES, NET As of March 31, 2011 2010 Raw materials $2,196,067 $1,006,309 Supplies and spare parts 2,306,137 2,016,949 Work in process 8,587,728 7,522,141 Finished goods 2,483,908 519,189 Total 15,573,840 11,064,588 Less: Allowance for loss on decline in market value and obsolescence (1,459,774) (1,277,905) Net $14,114,066 $9,786,683 a. The circumstances that caused the net realizable value of inventory to be lower than its cost no longer exist. As a result, the Company recognized gains of NT$54 million and NT$145 million on recovery of market value of inventories during the three-month periods ended March 31, 2011 and 2010, respectively. b. Inventories were not pledged. 12 (5) AVAILABLE-FOR-SALE FINANCIAL ASSETS As of March 31, Current Common stocks $6,298,149 $5,608,866 Noncurrent Common stocks 25,885,714 31,381,689 Depositary receipts 367,454 341,048 Funds 51,930 65,757 Subtotal 26,305,098 31,788,494 Total $32,603,247 $37,397,360 During the three-month periods ended March 31, 2011 and 2010, the net unrealized losses adjustments to consolidated stockholders’ equity due to changes in fair value of available-for-sale assets were NT$4,104 million and NT$3,534 million, respectively. Additionally, the Company recognized gains of NT$416 million and NT$357 million due to the disposal of available-for-sale assets during the three-month periods ended March 31, 2011 and 2010, respectively. UMC issued bonds that are exchangeable at any time on or after January 1, 2010 and prior to November 22, 2014, into common stocks originally classified as available-for-sale financial assets, noncurrent. Therefore, UMC reclassified the exchangeable shares to current assets. (6) FINANCIAL ASSETS MEASURED AT COST, NONCURRENT As of March 31, 2011 Common stocks $5,948,171 $4,827,326 Preferred stocks 1,923,875 1,961,394 Funds 562,801 644,903 Convertible bonds 25,034 27,021 Derivatives embedded in convertible bonds - 36,267 Total $8,459,881 $7,496,911 13 The Company acquired 80 thousand shares of RALINK TECHNOLOGY CORP. (RALINK) through private placement in July 2007 and its subsequent stock dividends, 4.4 million shares of INPAQ TECHNOLOGY CO., LTD. (INPAQ) through private placement in November 2007 and its subsequent stock dividends, 4.6 million shares of FIRST INTERNATIONAL TELECOM CORP. (FIRST INTERNATIONAL TELECOM) through private placement in March 2008, 4 million shares of E-ONE MOLI ENERGY CORP. (E-ONE) through private placement in June 2009, 2 million shares of A-DATA TECHNOLOGY CO., LTD. (A-DATA) through private placement in September 2009 and 2.5 million shares of CRYSTALWISE THCHNOLOGY INC. (CRYSTALWISE) through private placement in August 2010. In addition, 500 units of convertible bonds acquired through private placement in September 2009 were converted to 2 million common shares of TOPOINT TECHNOLOGY CO., LTD. (TOPOINT) in September 2010. The exchange of these securities listed above is restricted by Article 43 paragraph 8 of the Securities and Exchange Law. The above-mentioned restriction of RALINK, INPAQ, FIRST INTERNATIONAL TELECOM, E-ONE, A-DATA, TOPOINT and CRYSTALWISE will be removed on September 29, 2010, January 31, 2011, April 25, 2011, August 31, 2012, September 30, 2012, September 23, 2012 and September 23, 2013, respectively. (7) LONG-TERM INVESTMENTS ACCOUNTED FOR UNDER THE EQUITY METHOD a. Details of long-term investments accounted for under the equity method are as follows : As of March 31, Investee Companies Amount Percentage of Ownership or Voting Rights Amount Percentage of Ownership or Voting Rights Unlisted companies UMCI LTD. (UMCI) (Note A) $- 100.00 $- - UNITED MICRODISPLAY OPTRONICS CORP. (UMO) (Note B) 35,237 89.99 35,237 89.99 MOS ART PACK CORP. (MOS) (Note C) 238,373 72.98 - - UNITED LED CORPORATION HONG KONG LIMITED (UNITED HK)(Note D) 214,930 50.00 - - SHANDONG HUAHONG ENERGY INVEST CO., INC. (SHANDONG HUAHONG) (Note D) 670,735 50.00 - - LIST EARN ENTERPRISE INC. 9,293 49.00 9,731 49.00 SHENYANG PIONEER U-LIGHTING OPTO-ELECTRONIC CO., LTD. (SHENYANG U-LIGHTING) (Note D) 3,009 49.00 - - ACHIEVE MADE INTERNATIONAL LTD. 34,597 48.54 57,172 48.54 ALLIANCE OPTOTEK CORP. 157,997 48.43 205,032 48.05 MTIC HOLDINGS PTE. LTD. 241,085 46.49 248,675 46.49 YUNG LI INVESTMENTS, INC. 219,939 45.16 250,216 45.16 MEGA MISSION LIMITED PARTNERSHIP 1,821,562 45.00 1,983,243 45.00 AEVOE INTERNATIONAL LTD. 103,318 43.77 55,129 43.77 POWER LIGHT TECH CO., LTD. 43,080 42.33 114,283 42.62 WALTOP INTERNATIONAL CORP. 209,160 42.32 227,233 46.35 UNITECH CAPITAL INC. 826,148 42.00 842,068 42.00 HSUN CHIEH INVESTMENT CO., LTD. 3,456,625 36.49 3,558,503 36.49 UC FUND II 83,080 35.45 99,050 35.45 EXOJET TECHNOLOGY CORP. 96,163 34.32 - - SOLAR GATE TECHNOLOGY CO., LTD. 133,676 32.73 93,782 25.00 CRYSTAL MEDIA INC. 28,410 31.80 38,329 32.27 CTC CAPITAL PARTNERS I, L. P. 122,828 31.40 142,587 31.40 ANOTO TAIWAN CORP. 4,760 24.12 4,733 24.12 HIGH POWER LIGHTING CORP. 34,816 22.29 43,556 22.29 UNIMICRON HOLDING LIMITED 552,479 21.93 540,202 25.25 DAIWA QUANTUM CAPITAL PARTNERS I, L. P. (DAIWA) (Note E) 59,863 12.52 - - TRANSLINK CAPITAL PARTNERS I L. P. (TRANSLINK) (Note E) 77,171 10.55 72,019 10.55 TRANSLINK CAPITAL PARTNERS II L. P. (TRANSLINK) (Note E) 7,147 9.76 - - PACIFIC VENTURE CAPITAL CO., LTD. (PACIFIC) (Note F) - - - 49.99 NEXPOWER TECHNOLOGY CORP. - - 3,181,230 45.97 XGI TECHNOLOGY INC. - - 65,216 31.85 AMIC TECHNOLOGY CORP. (AMIC) (Note G) - - - 25.87 MOBILE DEVICES INC. - - 30,196 20.16 Total $9,485,481 $11,897,422 14 Note A: On July 30, 2010, UMCI has filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of March 31, 2011. As of March 31, 2011, the ending balance of the Company’s long-term investment towards UMCI was a credit balance of NT$0.3 million and it was recorded as Other liabilities-others. Note B: On June 26, 2009, UMO has filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of March 31, 2011. Note C: On March 10, 2011, MOS has filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of March 31, 2011. Note D: The Company uses the equity method to account for its investment in UNITED HK, SHENYANG U-LIGHTING and SHANDONG HUAHONG , which are jointly controlled entities. Note E: According to the partnership contract, the Company has significant influence over DAIWA and TRANSLINK, and they are accounted for under the equity method. Note F: PACIFIC has filed for liquidation through a decision at its stockholders’ meeting on June 27, 2006. PACIFIC obtained the approval of liquidation completion from the Taipei District Court on May 14, 2010. Note G: The Company’s investment in AMIC was reclassified to “Financial assets measured at cost, noncurrent” in June 2010 because the Company’s ownership in AMIC decreased, and it ceased to have significant influence. b. The change of investees’ equity was charged to the Company’s equity. For the three-month periods ended March 31, 2011 and 2010, the changes charged to additional paid-in capital were increases of NT$2 million and NT$0, respectively, and the changes charged to retained earnings were decreases of NT$0 and NT$25 million, respectively. c. Total losses arising from investments accounted for under the equity method were NT$71 million and NT$156 million for the three-month periods ended March 31, 2011 and 2010, respectively. Investment income amounted to NT$
